FILED
                                                                                               01/27/2022
                                                                                          Bowen Greenwood
                                                                                          CLERK OF THE SUPREMEICOURT

1                                                                                              STATE OF MONTAN

                                                                                          Case Number: DA 21-0461

2

3

4                                IN THE MONTANA SUPREME COURT

5
                                                )             Cause No. DA-21-0461
6
                                                )
7    STATE OF MONTANA,                          )
                                                )             ORDER FOR
8                  Plaintiff and Appellee       )             EXTENSION FOR FILING
         and                                    )             OPENING BRIEF
9
                                                )
10   MELISSA ANN TRAINER,                       )
                                                )
11                 Respondent and Appellant     )
12

13                 Upon review of Respondent/Appellant’s Motion for Extension for Filing Opening

14   Brief, and good cause therefrom:

15                 It is Hereby ORDERED the Respondent/Appellant’s 30-day Extension to file
16
     Opening Brief has been granted. Respondent/Appellant’s Opening Brief shall be due thirty-days
17
     from January 27, 2022.
18
                   ELECTRONICALLY DATED AND SIGNED BELOW BY SUPREME COURT
19

20   JUSTICE.

21
     cc: Jami Rebsom
22       Attorney General’s Office
23

24

25

26

27

28
                                                                                                           1
                                  CERTIFICATE OF SERVICE


I, Jami L. Rebsom, hereby certify that I have served true and accurate copies of the foregoing
Other - Other to the following on 01-27-2022:


Courtney Jo Lawellin (Attorney)
220 E Park Street
Livingston MT 59047
Representing: State of Montana
Service Method: eService

Austin Miles Knudsen (Govt Attorney)
215 N. Sanders
Helena MT 59620
Representing: State of Montana
Service Method: eService




                                                       Electronically Signed By: Jami L. Rebsom
                                                                              Dated: 01-27-2022




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  January 27 2022